Exhibit 10.12





AMENDED AND RESTATED PARENT GUARANTY
This Amended and Restated Parent Guaranty dated as of January 23, 2014 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, this “Guaranty”) is executed by the undersigned (the “Parent”) in favor of
Wells Fargo Bank, National Association, as Administrative Agent for the ratable
benefit of the Lender Parties (as defined in the Credit Agreement referred to
below).
INTRODUCTION
A.    The Parent is party to that certain Parent Guaranty dated as of May 4,
2012 (as heretofore amended, restated, supplemented or otherwise modified, the
“Existing Guaranty”).
B.    Rowan Companies, Inc., a Delaware corporation (the “Borrower”), the Lender
Parties party thereto from time to time, and Wells Fargo Bank, National
Association, as Administrative Agent, Swingline Lender, and Issuing Lender, are
parties to that certain Amended and Restated Credit Agreement dated as of
January 23, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”; the defined terms of which
are used herein unless otherwise defined herein).
C.    It is a requirement under the Credit Agreement that the Parent guarantee
the due payment and performance of all Obligations.
D.    The Parent is executing and delivering this Guaranty (a) to induce the
Lenders to provide and continue to provide Advances under the Credit Agreement,
(b) to induce the Issuing Lenders to provide and continue to provide Letters of
Credit under the Credit Agreement, and (c) intending it to be a legal, valid,
binding, enforceable and continuing obligation of the Parent.
NOW, THEREFORE, in consideration of the premises, the Parent, for the benefit of
the Lender Parties, does hereby further agree as follows:
AGREEMENT
1.Guaranty. The Parent hereby absolutely and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of all
Obligations, whether direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for principal, interest,
premiums, fees indemnities, damages, costs, expenses or otherwise, under the
Credit Documents (including all renewals, extensions, amendments, refinancings
and other modifications thereof and all costs, attorneys’ fees and expenses
incurred by the Lender Parties in connection with the collection or enforcement
thereof), and whether recovery upon such Obligations may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any proceeding or
case commenced by or against the Parent or any Credit Party under Debtor Relief
Laws, and including interest that accrues after the commencement by or against
any Credit Party of any proceeding under any Debtor Relief Laws (collectively,
the “Guaranteed Obligations”). Any Lender Party’s books and records showing the
amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon the Parent and conclusive for
the purpose of establishing the amount of the Guaranteed Obligations. This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of the Parent under this
Guaranty, and the Parent hereby irrevocably




--------------------------------------------------------------------------------




waives any defenses it may now have or hereafter acquire in any way relating to
any or all of the foregoing. Anything contained herein to the contrary
notwithstanding, the obligations of the Parent hereunder at any time shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar United States federal or state
law, or applicable foreign law. Notwithstanding the foregoing, the Guaranteed
Obligations shall not include any Excluded Swap Obligations.
2.No Setoff or Deductions; Taxes; Payments. The Parent shall make all payments
hereunder without setoff or counterclaim and free and clear of and without
deduction for any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings, compulsory loans, restrictions or conditions of any nature now or
hereafter imposed or levied by any jurisdiction or any political subdivision
thereof or taxing or other authority therein unless the Parent is compelled by
law to make such deduction or withholding. If any such obligation (other than
Excluded Taxes) is imposed upon the Parent with respect to any amount payable by
it hereunder, the Parent will pay to such Lender Party, on the date on which
such amount is due and payable hereunder, such additional amount in U.S. dollars
as shall be necessary to enable such Lender Party to receive the same net amount
which such Lender Party would have received on such due date had no such
obligation been imposed upon the Parent. The Parent will deliver promptly to the
applicable Lender Party certificates or other valid vouchers for all taxes or
other charges deducted from or paid with respect to payments made by the Parent
hereunder. The obligations of the Parent under this paragraph shall survive the
payment in full of the Guaranteed Obligations and termination of this Guaranty.
3.Rights of Lender. The Parent consents and agrees that the Lender Parties may,
at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate in accordance with the Credit
Agreement or otherwise change the time for payment or the terms of the
Guaranteed Obligations or any part thereof; (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of any security for
the payment of this Guaranty or any Guaranteed Obligations; (c) to the extent
permitted by law, apply such security and direct the order or manner of sale
thereof as the Lender in its sole discretion may determine; and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations. Without limiting the generality of the foregoing, the
Parent consents to the taking of, or failure to take, any action which might in
any manner or to any extent vary the risks of the Parent under this Guaranty or
which, but for this provision, might operate as a discharge of the Parent.
4.Certain Waivers. The Parent waives (a) any defense arising by reason of any
disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of the
Lender) of the liability of the Borrower; (b) any defense based on any claim
that the Parent’s obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting the Parent’s
liability hereunder; (d) any right to require the Lender Parties to proceed
against the Borrower or any other guarantor, proceed against or exhaust any
security for the Obligations, or pursue any other remedy in any Lender Party’s
power whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by any Lender Party; and (f) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties. The Parent expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Guaranteed Obligations, and all notices of acceptance of this
Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations.

    

--------------------------------------------------------------------------------




5.Obligations Independent. The obligations of the Parent hereunder are those of
primary obligor, and not merely as surety, and are independent of the Guaranteed
Obligations and the obligations of any other guarantor, and a separate action
may be brought against the Parent to enforce this Guaranty whether or not the
Borrower or any other person or entity is joined as a party.
6.Subrogation. The Parent shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of the Lender Parties or facilities
provided by the Lender Parties with respect to the Guaranteed Obligations are
terminated. If any amounts are paid to the Parent in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the
Lender Parties and shall forthwith be paid to the Administrative Agent for the
benefit of the Lender Parties to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.
7.Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash, all
Letters of Credit have expired, terminated or been cash collateralized and the
Revolving Commitments of the Lender Parties with respect to the Guaranteed
Obligations are terminated. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of the Borrower, any Credit Party or the Parent is made,
or any Lender Party exercises its right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by a Lender
Party in its discretion) to be repaid to a trustee, receiver or any other party,
in connection with any proceeding under any Debtor Relief Laws or otherwise, all
as if such payment had not been made or such setoff had not occurred and whether
or not any Lender Party is in possession of or has released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of the Parent under this paragraph shall survive termination of this
Guaranty.
8.Subordination. The Parent hereby subordinates the payment of any obligation of
any Credit Party to the Parent as subrogee of the Lender Parties or resulting
from the Parent’s performance under this Guaranty, to the indefeasible payment
in full in cash of all Guaranteed Obligations. If the Administrative Agent so
requests, any such obligation or indebtedness of any Credit Party to the Parent
shall be enforced and performance received by the Parent as trustee for the
Administrative Agent for the benefit of the Lender Parties and the proceeds
thereof shall be paid over to the Administrative Agent for the benefit of the
Lender Parties on account of the Guaranteed Obligations, but without reducing or
affecting in any manner the liability of the Parent under this Guaranty.
9.Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Parent or the Borrower under any Debtor Relief Laws,
or otherwise, all such amounts shall nonetheless be payable by the Parent
immediately upon demand by the Administrative Agent.
10.Expenses. The Parent shall pay on demand all out-of-pocket expenses
(including attorneys’ fees and expenses and the allocated cost and disbursements
of internal legal counsel) in any way relating to the enforcement or protection
of the Administrative Agent or any Lender Party’s rights under this Guaranty or
in respect of the Guaranteed Obligations, including any incurred during any
“workout” or restructuring in respect of the Guaranteed Obligations and any
incurred in the preservation, protection or enforcement of

    

--------------------------------------------------------------------------------




any rights of the Administrative Agent or any Lender Party in any proceeding any
Debtor Relief Laws. The obligations of the Parent under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.
11.Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent, the Majority Lenders and the Parent. No failure by the
Administrative Agent or any Lender Party to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity. The unenforceability
or invalidity of any provision of this Guaranty shall not affect the
enforceability or validity of any other provision herein. Unless otherwise
agreed by the Administrative Agent, the Majority Lenders and the Parent in
writing, this Guaranty is not intended to supersede or otherwise affect any
other guaranty now or hereafter given by the Parent for the benefit of the
Lender Parties or any term or provision thereof.
12.Condition of the Borrower. The Parent acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower
and any other guarantor such information concerning the financial condition,
business and operations of the Borrower and any such other guarantor as the
Parent requires, and that the Lender Parties have no duty, and the Parent is not
relying on the Administrative Agent or any other Lender Party at any time, to
disclose to the Parent any information relating to the business, operations or
financial condition of the Borrower or any other guarantor (the guarantor
waiving any duty on the part of the Administrative Agent or any Lender Party to
disclose such information and any defense relating to the failure to provide the
same).
13.Setoff. If and to the extent any payment is not made when due hereunder, the
Administrative Agent or any other Lender Party may setoff and charge from time
to time any amount so due against any or all of the Parent’s accounts or
deposits with such Lender Party.
14.Representations and Warranties. The Parent represents and warrants that (a)
it is duly organized and in good standing under the laws of the jurisdiction of
its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (b) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; (c) the making and performance of this Guaranty does not and
will not violate the provisions of any applicable law, regulation or order, and
does not and will not result in the breach of, or constitute a default or
require any consent under, any material agreement, instrument, or document to
which it is a party or by which it or any of its property may be bound or
affected; and (d) all consents, approvals, licenses and authorizations of, and
filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of this Guaranty
have been obtained or made and are in full force and effect.
15.Indemnification and Survival. Without limitation on any other obligations of
the Parent or remedies of the Administrative Agent or any other Lender Party
under this Guaranty, the Parent shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless the Administrative Agent and the
other Lender Parties from and against, and shall pay on demand, any and all
damages, losses, liabilities and expenses (including attorneys’ fees and
expenses and the allocated cost and disbursements of internal legal counsel)
that may be suffered or incurred by the Administrative Agent or such Lender
Party in connection with or as a result of any failure of any Guaranteed
Obligations to be the legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their terms. The obligations
of the

    

--------------------------------------------------------------------------------




Parent under this paragraph shall survive the payment in full of the Guaranteed
Obligations and termination of this Guaranty.
16.Governing Law; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK. This Guaranty shall (a) bind the Parent and its successors and
assigns, provided that the Parent may not assign its rights or obligations under
this Guaranty without the prior written consent of the Administrative Agent and
the Majority Lenders or the Lenders, as required by the Credit Agreement (and
any attempted assignment without such consent shall be void), and (b) inure to
the benefit of the Administrative Agent, and the other Lender Parties and their
respective successors and assigns and each Lender Party may, without notice to
the Parent and without affecting the Parent’s obligations hereunder, assign,
sell or grant participations in the Guaranteed Obligations and this Guaranty, in
whole or in part, to the extent permitted by the Credit Agreement. The Parent
hereby irrevocably (i) submits to the non‑exclusive jurisdiction of any United
States Federal or New York state court sitting in New York City in any action or
proceeding arising out of or relating to this Guaranty, and (ii) waives to the
fullest extent permitted by law any defense asserting an inconvenient forum in
connection therewith. Service of process by the Administrative Agent or any
Lender Party in connection with such action or proceeding shall be binding on
the Parent if sent to the Parent by registered or certified mail at the address
for the Parent specified in the Credit Agreement and in the manner provided for
notices in Section 9.7 of the Credit Agreement or Section 9.19 of the Credit
Agreement.
17.WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, THE PARENT AND EACH LENDER PARTY EACH IRREVOCABLY WAIVES TRIAL BY JURY WITH
RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
18.Amendment and Restatement. This Guaranty is an amendment and restatement of
the Existing Guaranty and supersedes the Existing Guaranty in its entirety;
provided, however, that the execution and delivery of this Guaranty shall not
effect a novation of the Existing Guaranty but shall be, to the fullest extent
applicable, in modification, renewal, confirmation and extension of such
Existing Guaranty.
19.Keepwell. The Parent hereby absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Guarantor to honor all of its obligations under its Guaranty
in respect of obligations under a Hedging Arrangement with a Hedge Counterparty
constituting Obligations hereunder (provided, however, that the Parent shall
only be liable under this Section 19 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
19, or otherwise under the Credit Documents, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of the Parent under this Section 19 shall
remain in full force and effect until all of Obligations and any amounts payable
under this Agreement have been indefeasibly paid and performed in full and the
Revolving Commitments have terminated. The Parent intends that this Section 19
constitutes, and this Section 19 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
[Signature Page Follows]

    

--------------------------------------------------------------------------------




Executed as of the day, month and year first written above.
 
 
ROWAN COMPANIES plc
 
 
an English public limited company
 
 
 
 
By:
/s/ J. KEVIN BARTOL
 
Name:
J. Kevin Bartol
 
Title:
Executive Vice President, Chief Financial Officer and Treasurer




    